Citation Nr: 0307290	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  00-14 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of frostbite of the feet. 

2.  Entitlement to service connection for bilateral ankle 
disability.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to an increased evaluation for service-
connected post-operative thyroid excision scar of the neck, 
currently evaluated as 10 percent disabling. 

5.  Entitlement to service connection for residuals of 
frostbite of the hands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In September 2002, the veteran testified at a videoconference 
hearing before the undersigned Board Member sitting in 
Washington, DC.  A copy of the hearing transcript has been 
associated with the claims file. 

The matter of entitlement to service connection for residuals 
of frostbite to the hands will be addressed in the Remand 
following the Order section of this decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  The veteran's claims of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for residuals of frostbite of the feet, 
entitlement to service connection for bilateral ankle 
disability, and entitlement to service connection for 
sinusitis, were denied by the RO in a May 2000 rating action.  
The veteran was informed of the RO's decision on May 11, 
2000.

3.  A statement of the case was mailed to the veteran on 
February 27, 2002, and a cover letter advised the veteran of 
the requirement of filing a substantive appeal, with an 
attachment which set forth the time limit in which to submit 
the appeal, and instructions for requesting additional time.

5.  A substantive appeal addressing the issues denied by the 
RO in May 2000 was received on July 25, 2002.  An extension 
of time to submit a substantive appeal was not requested.

6.  The rating criteria for evaluating scars, in effect from 
August 30, 2002 are more favorable to the veteran in 
evaluating his claim.

7.  The service-connected post-operative thyroid excision 
scar of the neck is approximately five inches long, one 
centimeter wide, depressed on palpation, non-adherent, and 
not productive of any limitation of function.  

CONCLUSIONS OF LAW

1.  The veteran did not timely perfect an appeal of the May 
2000 RO decision wherein the RO found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for residuals of frostbite of the feet and denied 
his claims for service connection for a bilateral ankle 
disability and sinusitis, and the Board does not have 
appellate jurisdiction to consider those claims.  
38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302, 20.303 (2002).

2.  The criteria for a 30 percent rating for post-operative 
thyroid excision scar of the neck, from August 30, 2002, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41 
(2002); 38 C.F.R. §  4.118, Diagnostic Codes 7800-7805 
(effective prior to August 30, 2002); 67 Fed. Reg. 49590-
49599 (July 31, 2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7833); 67 Fed. Reg. 58448-58449 (Sept. 
16, 2002); 67 Fed. Reg 62889 (Oct. 9, 2002). 

3.  The criteria for a rating in excess of 10 percent for 
post-operative thyroid excision scar of the neck, prior to 
August 30, 2002, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.2, 
4.7, 4.10, 4.40, 4.41 (2002); 38 C.F.R. §  4.118, Diagnostic 
Codes 7800-7805 (effective prior to August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126).  The VCAA revises VA's obligations in 
two significant ways.  First, VA has a duty to notify a 
claimant of any information and evidence necessary to 
substantiate and complete a claim for VA benefits, as well as 
the development responsibilities of the claimant and of the 
VA.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  
Second, VA has a duty to assist claimants in obtaining 
evidence necessary to substantiate their claims.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date. 

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of all information and 
medical and/or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The record discloses that in a May 2001 letter from the RO, 
the veteran was informed of the evidence needed to 
substantiate his claims and of VA development assistance.  In 
addition, in a letter from the Board to the veteran, dated in 
December 2002, the veteran was informed of the criteria for 
rating the service-connected post-operative thyroid excision 
scar of the neck both prior to and effective from August 30, 
2002, respectively.  In the December 2002 letter, the Board 
requested that the veteran identify any outstanding evidence 
that would substantiate his claim, and he was provided with 
copies of the appropriate release forms that he needed to 
return so that VA could obtain relevant documents.  In 
January 2003, the veteran submitted photographs of his scar 
to the Board.  Furthermore, in March 2003, the Board wrote to 
the veteran and informed him that his substantive appeal with 
respect to the issues of whether new and material evidence 
had been submitted to reopen a claim for service connection 
for residuals of frostbite to the feet, and his claims for 
service connection for a bilateral ankle disability and 
sinusitis, may not have been filed on time, informed him of 
the pertinent laws and regulations, and invited the veteran 
and his representative to submit within 60 days argument or 
evidence as to why they thought that the veteran's 
Substantive Appeal was filed on time.  As such, the Board 
finds that the VA satisfied the duty to notify the appellant 
of the information and evidence necessary to substantiate his 
claims, and identified the evidence that VA was to acquire on 
his behalf as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  These correspondences were sent to the 
veteran's latest address of record, and copies were mailed to 
the veteran's accredited representative, Veterans of Foreign 
Wars of the United States. 


Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  In this regard, the veteran's scar 
was examined by VA in June 2001. 

As noted in the preceding paragraphs, the Board finds that 
reasonable efforts have been made to assist the appellant in 
obtaining evidence necessary to substantiate his claims, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating them.  All of the 
veteran's pertinent VA outpatient and private treatment 
records have been associated with the claims file concerning 
the issues on appeal.  The appellant has not identified any 
evidence which has a bearing on this case that has not been 
obtained with respect to the issues on appeal.  

Accordingly, the Board concludes that VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claims on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 393-394 (1993).

I.  Timeliness of Appeal

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether a 
Substantive Appeal is timely, at any stage in a proceeding 
before it, regardless of whether the agency of original 
jurisdiction addressed such question(s).  When the Board, on 
its own initiative, raises a question as to a potential 
jurisdictional defect, all parties to the proceeding and 
their representative(s), if any, will be given notice of the 
potential jurisdictional defect(s) and granted a period of 60 
days following the date on which such notice is mailed to 
present written argument and additional evidence relevant to 
jurisdiction and to request a hearing to present oral 
argument on the jurisdictional question(s). The date of 
mailing of the notice will be presumed to be the same as the 
date stamped on the letter of notification. The Board may 
dismiss any case over which it determines it does not have 
jurisdiction. 66 Fed. Reg. 53339-53340 (Oct. 22, 2001) (to be 
codified at 38 C.F.R. § 20.101(d)).

An appeal to the Board is initiated by filing a timely Notice 
of Disagreement, and is perfected by filing a timely 
Substantive Appeal. 38 C.F.R. §§ 20.200, 20.202. The 
Substantive Appeal may be set forth on a VA Form 9 ("Appeal 
to the Board of Veterans' Appeals"), or a predecessor form, 
or on correspondence specifically identifying the issues 
appealed and setting out specific arguments relating to the 
errors of fact or law made by the RO.  38 C.F.R. § 20.202.

Effective February 11, 1997, to be considered timely, the 
Substantive Appeal must be filed within 60 days from the date 
that the RO mails the SOC to the appellant, within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, or 
within any extended time limits prescribed pursuant to a 
timely-filed request for extension of time.  38 C.F.R. §§ 
20.302(b)(1)), 20.303.

If a claimant submits additional evidence within one year of 
the date of mailing of the notification of the determination 
being appealed, and that evidence requires that the claimant 
be furnished a SSOC, then the time to submit a Substantive 
Appeal shall end not sooner than 60 days after such SSOC is 
mailed to the appellant, even if the 60-day period extends 
beyond the expiration of the one year appeal period.  38 
C.F.R. § 20.302(b)(2).

Except as provided in 38 C.F.R. § 20.302, the filing of 
additional evidence after receipt of notice of an adverse 
determination does not extend the time limit for initiating 
or completing an appeal from that determination.  38 C.F.R. § 
20.304.

The Court has held that, if the claimant fails to file a 
Substantive Appeal in a timely manner, she is statutorily 
barred from appealing the RO decision.  Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).

By letter dated May 11, 2000, the appellant was notified of 
the May 2000 RO's determination that new and material 
evidence had not been submitted to reopen a claim for service 
connection for residuals of frostbite of the feet and of the 
denial of the claims for service connection for a bilateral 
ankle disability and sinusitis. The appellant's testimony at 
a hearing, conducted in June 2000, at the RO in Louisville, 
was accepted as his notice of disagreement with respect to 
the aforementioned issues.  The RO issued the veteran a 
statement of the case on February 27, 2002.  VA did not 
receive a substantive appeal with respect to the 
aforementioned issues from the veteran until July 25, 2002, 
which was both more than 60 days from the date that the RO 
mailed the statement of the case to him, and more than one 
year from the date the RO mailed notification of its decision 
to him on May 11, 2000.  As no timely request for extension 
of time was filed, the substantive appeal must be considered 
untimely.  Further, no additional evidence was received 
subsequent to the statement of the case, but within one year 
following the date of notice of the denial on May 11, 2000, 
so as to warrant an extension of time under 38 C.F.R. 
§ 20.302.

In a letter to the Board, received in April 2003, the veteran 
indicated that he had received a statement of the case 
addressing the aforementioned issues on June 20, 2002.  The 
veteran enclosed a copy of a front page of a statement of the 
case hand-enscribed with the word "Copy" and stamped with a 
date of June 20, 2002.  The original copy date stamp date of 
February 27, 2002 was also visible.  There is no indication 
in the claims file that the veteran was sent a statement of 
the case on any issue in June 2002, that the February 27, 
2002 statement of the case was sent other than to the 
appellant's most recent address of record (148 Fire Station 
Road, London, Kentucky 40741-9013) nor that the February 27, 
2002 statement of the case was returned as undeliverable from 
the United States Post Office and reamailed.   

Therefore, the Board finds that in the absence of 
demonstration, by credible evidence, of a timely filed 
substantive appeal, the veteran has not complied with the 
legal requirements for perfecting an appeal. The Board 
further finds that this case is one in which the law is 
dispositive as to whether there was timely appeal of the May 
2000 rating decision wherein in the RO  found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for residuals of frostbite 
of the feet, and denied his claims for service connection for 
a bilateral ankle disability and sinusitis, and that these 
issues must be dismissed on that basis.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994); See Roy, supra.

Increased Evaluation Claim

Factual Background

In April 1999, the RO in Louisville, Kentucky received the 
veteran's claim for an increased rating for his service-
connected post-operative thyroid excision scar of the neck.  

On VA examination in July 1999, the veteran had no specific 
complaints with regard to the neck scar.  A physical 
evaluation revealed a five-inch scar of the anterior neck.  
The examiner described the scar as irregular and cosmetically 
significant if the veteran held his head far back.  
Otherwise, folds of fat generally covered the scar at all 
times.  There was mild tenderness to palpation of the left 
inch of the scar.  The examiner noted that the veteran's 
tightness of the posterior cervical spine musculature was 
unrelated to the anterior scar.  

A VA esophagus and hiatal hernia examination, dated in June 
2001, reflects that the examiner had reviewed the claims file 
prior to the examination.  The examiner noted that during 
service in 1963, the veteran had trouble with a cyst in the 
front of the neck, which he often had aspirated.  He was 
given antibiotics.  While the veteran reported that a nitrate 
bar had been applied to the cyst on one occasion, the 
examiner reported that he was unable to find any 
documentation to that effect.  It was noted that during the 
veteran's service in Korea, the thyroglossal cyst became 
infected and the veteran had to have it removed.  The veteran 
reported that the scar was tender and that he was unable to 
shave in the region of the scar.  He reported having 
difficulty speaking and moving his head and neck because of 
the scar.  The veteran also indicated that he had difficulty 
swallowing water and certain food items (i.e., cornbread and 
cantaloupe).  The examiner noted that in April 2000, a rapid 
sequence esophogram was performed in conjunction with speech 
pathology, and that it did not reveal any aspiration or any 
difficulty with pharyngeal swallowing.  However, peristalses 
was diminished in the body of the esophagus and many tertiary 
contractions were found.  The veteran complained of pain in 
the back of the neck, which radiated down into the left 
shoulder and into either hand with a classical pain of a 
radicular nature.  

Physical examination of the scar by VA in June 2001 revealed 
that it was four centimeters above the suprasternal notch, 
was eight centimeters long and one centimeter in width.  The 
scar was tender to palpation, but not adherent.  There was 
some retraction of tissue in the region of the scar with no 
evidence of ulceration or breakdown of the skin.  There was 
some depression of the scar and some slight underlying tissue 
loss.  The examiner reported that there was "In 
inflammation, edema, or keloid formation."  The scar was 
slightly lighter than the surrounding skin and was not 
disfiguring.  There was no limitation of function of the 
scar.  An impression with respect to the scar was not 
recorded.  The examiner concluded, however, that the 
veteran's complaints of movement of his neck and head, which 
caused pain, were unlikely due to the scar.  

The veteran was examined by the same VA examiner in July 
2001.  The examiner noted that he was a retired professor of 
medicine (gastroenterology at the University of Kentucky) and 
that swallowing problems was one of his special interests.  
It was the opinion of the VA examiner that the veteran's 
swallowing disorder was not due to his thyroglossal cyst.  
The examiner based his decision on literature that he had 
read on the subject, from his discussion with a renowned 
thyroid specialist at Boston University, an examination of 
the veteran, and from a study of the pharyngeal and 
esophageal X-ray studies performed by VA over the previous 
two to three years, some of which had been ordered by the VA 
physician several weeks prior to the examination.  The VA 
examiner in July 2001 indicated that the veteran had been 
examined by a VA staff radiologist, who examined the 
appellant's pharynx and esophagus with barium in both the 
upright and recumbent positions, which revealed normal 
swallowing.  There was, however, in the body of the esophagus 
no primary propulsive wave, the usual source of motility in 
the esophagus (together with gravity).  The veteran reported 
that he had difficulty swallowing both solid and liquid foods 
and that on three occasions, they stuck at the level of the 
suprasternal notch.  Overall, the examiner concluded that it 
was not at all likely that the veteran's difficulty with 
swallowing was related to the extirpation of his 
thyroglosssal cyst.  In addition, the examiner expounded that 
the veteran's problems with movement of the neck and head 
were secondary to his severe cervical arthritis.  The veteran 
did not have any difficulty with speaking.   

The veteran was examined by VA in October 2001 for evaluation 
of other disability.  The report of that examination does not 
reference evaluation of the scar disability at issue.  

Photographs, submitted by the veteran and received by the 
Board in January 2003, 
are consistent with the aforementioned clinical descriptions. 

Increased Evaluation Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R.  Part 4.  Separate rating codes identify the 
various disabilities.  
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2002), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 
7800 through 7805.  The veteran is entitled to be rated under 
the Diagnostic Code which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The RO has assigned the maximum 10 percent evaluation for the 
service-connected post-operative thyroid excision scar of the  
neck pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  
The Board notes that effective August 30, 2002, VA's 
schedule, 38 C.F.R. Part 4, was amended with regard to rating 
skin disabilities, to include scars.  67 Fed. Reg. 49590-
49599 (July 31, 2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7833); 67 Fed. Reg. 58448-58449 (Sept. 
16, 2002); 67 Fed. Reg. 62889 (Oct 9, 2002).  Because the 
veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  
The statutory changes established on August 30, 2002 may only 
be applied from that date forward.  38 U.S.C.A. § 5110(g) 
(West 1991); VAOPGCPREC 3-2000.)  In the March 2000 statement 
of the case, the RO considered the pre-August 30, 2002 
regulations.  As noted previously in this decision, in a 
letter to the veteran, dated December 16, 2002, the Board 
provided him with the post-August 30, 2002 regulations.  
Thus, the Board finds that it may proceed with a decision on 
the merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice.  See 
Bernard v Brown, 4 Vet. App. 384 (1993).






The old rating criteria - Applicable in evaluating prior to 
and from August 30, 2002

With respect to rating scars, VA regulations in effect prior 
to August 30, 2002 provided that under 38 C.F.R. § 4.118, 
Diagnostic Code 7800, a 10 percent rating requires that scars 
of the head, face and neck be moderately disfiguring.  A 30 
percent evaluation requires evidence of severe scarring, 
productive of a marked and unsightly deformity of the 
eyelids, lips or auricles.  In this case, when examined by VA 
in July 1999, it was noted that the scar was cosmetically 
significant only when the veteran held his head far back.  
Otherwise, folds of fat generally covered the scar at all 
times.  Further when examined by VA in June 2001, the 
examiner specifically concluded that there was no evidence of 
disfigurement as a result of the veteran's scar.  Thus, a 
higher rating under the rating criteria for 38 C.F.R. 
§ 4.118, Diagnostic Code 7800, as in effect prior to August 
30, 2002, is not assignable for evaluating prior to and from 
August 30, 2002.

In addition, as the veteran's scar is not the result of 
either a third or second degree burn, the provisions of  
38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7802, 
respectively, as in effect prior to August 30, 2002 do not 
warrant a higher rating at any time during the complete 
rating period on appeal.  

Pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7803, as in 
effect prior to August 30, 2002, a maximum 10 percent 
evaluation will be assigned for scars which are superficial, 
and poorly nourished with repeated ulceration.  This has not 
been shown on clinical examination.  Under 38 C.F.R. § 4.118, 
Diagnostic Code 7804, as in effect prior to August 30, 2002, 
a maximum 10 percent rating is warranted for superficial 
scars that are tender and painful upon objective 
demonstration.  As the veteran is currently in receipt of a 
10 percent evaluation, a higher evaluation under the criteria 
of 38 C.F.R. § 4.118, Diagnostic Code 7804, as in effect 
prior to August 30, 2002, is not warranted.

Finally, pursuant to the rating criteria as in effect prior 
to August 30, 2002, other scars are to be rated according to 
the limitation of function of the part affected pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7805.  In this case, when 
examined by VA in July 1999, and in June and July 2001, the 
VA examiner specifically indicated that there was no 
limitation of function as a result of the scar, and that the 
scar did not result in the appellant's difficulty with 
swallowing or movement of the neck.  Hence, an evaluation 
under 38 C.F.R. § 4.118, Diagnostic Code 7805, as in effect 
prior to August 30, 2002, is not warranted for the rating 
periods on appeal prior to, and from, August 30, 2002. 

The new rating criteria - Applicable only to evaluating from 
August 30, 2002

Under rating criteria in effect from August 30, 2002, 
38 C.F.R. § 4.118, Diagnostic Code 7800 provides a 10 percent 
rating for disfigurement of the head, face, or neck with one 
characteristic of disfigurement; a 30 percent rating is 
provided for disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with two or three characteristics of 
disfigurement; a 50 percent rating is provided for 
disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with four or five characteristics of disfigurement; 
and an 80 percent rating is provided for disfigurement of the 
head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with six or more 
characteristics of disfigurement.  67 Fed. Reg. 49,590-49599 
(July 31, 2002)(to be codified at 38 C.F.R. § 4.118 
(Diagnostic Code 7800); 67 Fed. Reg. 58448-58449 (Sept. 16, 
2002); 67 Fed. Reg. 62889 (Oct. 9, 2002).

The 8 characteristics of disfigurement, for purposes of 
evaluation under the revised criteria of 38 C.F.R. § 4.118, 
are the following: a scar that is 5 or more inches (13 or 
more centimeters) in length; a scar that is at least one-
quarter inch (0.6 centimeters) wide at widest part; the 
surface contour of a scar that is elevated or depressed on 
palpation; a scar adherent to underlying tissue; skin hypo- 
or hyper-pigmented in an area exceeding six square inches (39 
sq. centimeters); abnormal texture of the skin (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. centimeters); underlying soft tissue missing 
in an area exceeding six square inches (39 sq. centimeters); 
and skin indurated and inflexible in an area exceeding six 
square inches (39 sq. centimeters).  Unretouched color 
photographs are to be taken into consideration when 
evaluating under these criteria. 67 Fed. Reg. 49,590 (2002) 
(to be codified at 38 C.F.R. § 4.118 (Diagnostic Code 7800)).

After a review of the objective clinical evidence of record 
during the entire appeal period, the Board finds that the 
evidence supports a finding that the veteran's post-operative 
thyroid excision scar of the neck has three characteristics 
of disfigurement under the criteria for Diagnostic Code 7800, 
effective from August 30, 2002.  In reaching the foregoing 
conclusion, the Board notes that when examined by VA in July 
1999 and June 2001, the scar was found to have been five 
inches long and one centimeter wide, respectively.  In 
addition, when examined by VA in June 2001, the examiner 
noted that there was some depression of the scar.  However, 
it was not noted whether such depression was found on 
palpation.  In light of this ambiguity, the Board will 
resolve this matter in favor of the veteran, and find that 
the scar was slightly depressed on palpation when examined by 
VA in June 2001.  

The June 2001 VA examination report reflects that the scar 
was not adherent to the underlying tissue.  While the 
veteran's scar was noted to have been slightly lighter than 
the surrounding skin when examined by VA in June 2001, it was 
not noted to have been in an area exceeding six square inches 
(39 square centimeters).  As noted above, the veteran's scar 
was found to have been one centimeter wide upon VA evaluation 
in June 2001.  Furthermore, although the scar was found to 
have been irregular and cosmetically significant if the 
veteran held his head far back when examined by VA in July 
1999, again, it was not in an area which exceeded six square 
inches (39 square centimeters).  While the scar was found to 
have some slight underlying tissue loss when examined by VA 
in June 2001, again, it did not exceed six square inches (39 
square centimeters).  Finally, there is no evidence that the 
veteran's skin was indurated and inflexible in an area 
exceeding six square inches (39 square centimeters).  In this 
regard, when examined by VA in July 1999 and in June 2001, 
the examiners concluded that the veteran's tightness of the 
posterior cervical spine musculature was unrelated to his 
scar and that the scar did not interfere with the appellant's 
ability to swallow or move his neck and head, respectively.  
The Board notes that photographs of the scar, submitted by 
the veteran and received by the Board in January 2003, are 
consistent with the clinical findings noted herein.  

As the veteran's scar is located on the neck, 38 C.F.R. 
§ 4.118, Diagnostic Code 7801, scars, other than head, face, 
or neck, that are deep or that cause limited motion, 
effective from August 30, 2002, is not for application.   

Effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7803, scars, superficial, unstable 	will be assigned a maximum 
10 percent evaluation.  Note (1): An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note (2):  A superficial scar is one not 
associated with underlying soft tissue damage.  Id.  
Effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7804, scars, which are superficial and painful on examination 
will be assigned a maximum 10 percent evaluation.  Note (1):  
A superficial scar is one not associated with underlying soft 
tissue damage.  Note (2):  In this case, a 10-percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.  (See § 4.68 of this part on the 
amputation rule.) Id.  As the veteran is in receipt of a 10 
percent evaluation for his service-connected post-operative 
thyroid excision scar, higher evaluations under the criteria 
of 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804, 
effective from August 30, 2002, are also not warranted.  

Effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7805, other scars, are to be rated on the limitation of 
function of the affected part.  In this case, when examined 
by VA in June and July 2001, the veteran's post-operative 
thyroid excision scar of the neck was not found to affect 
function of the neck, such as the veteran's ability to move 
his neck or his ability to swallow.  Hence, an evaluation 
under 38 C.F.R. § 4.118, Diagnostic Code 7805, effective from 
August 30, 2002, is not warranted.  See DeLuca, supra.  There 
is no basis in the record for a higher rating.

In sum, the Board finds that the veteran's service-connected 
post-operative thyroid excision scar has three 
characteristics of disfigurement under the revised criteria 
of 38 C.F.R. § 4.118, Diagnostic Code 7800, effective from 
August 30, 2002.  In this regard, the veteran's service-
connected post-operative thyroid excision scar of the neck is 
five inches long, one centimeter wide and depressed on 
palpation.  Thus, in light of all the foregoing, the Board 
finds it reasonable to conclude that the symptomatology 
associated with the veteran's service-connected post-
operative thyroid excision scar of the neck nearly 
approximates that of a 30 percent rating under the criteria 
of 38 C.F.R. § 4.118, Diagnostic Code 7800, effective from 
August 30, 2002.  However, a higher evaluation is not 
warranted under the  criteria for evaluating scars, effective 
August 30, 2002 as it has not been shown that the service-
connected post-operative thyroid excision scar of the neck  
has gross distortion or asymmetry of two feature or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with four or 
five characteristics of disfigurement.  

Extraschdular evaluation

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (2002) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability. 
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised. Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  It has not been shown that the veteran has 
required multiple extended inpatient treatments for his 
service-connected post-operative thyroid excision scar of the 
neck, or that the scar has resulted in marked interference 
with his employment, other than as contemplated in the 
currently assigned schedular rating.


ORDER

The appeal on the issue of whether new and material evidence 
is submitted to reopen a claim for residuals of frostbite of 
the feet, is dismissed.

The appeal on the issue of entitlement to service connection 
for a bilateral ankle disability, is dismissed.

The appeal on the issue of entitlement to service connection 
for sinusitis, is dismissed.

Entitlement to an evaluation in excess of 10 percent for 
post-operative thyroid excision scar of the neck, prior to 
August 30, 2002, is denied.

Entitlement to a 30 percent rating for post-operative thyroid 
excision scar of the neck, from August 30, 2002, is granted, 
subject to the law and regulations governing the award of 
monetary benefits.


REMAND

In a March 2002 rating decision, the RO denied entitlement to 
service connection for residuals of frostbite to the hands.  
A notice of disagreement was received by the RO in July 2002.  
The appellant has not been issued a statement of the case 
with regard to the denial of entitlement to service 
connection for residuals of frostbite to the hands.  Where a 
statement of the case has not been provided following the 
timely filing of a notice of disagreement, a remand, not a 
referral is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the claim is REMANDED to the RO for 
the following development:
The RO should furnish the veteran and his 
representative with a statement of the 
case summarizing the law and evidence 
pertinent to the veteran's claim of 
entitlement to service connection for 
residuals of frostbite to the hands.  The 
RO should also inform the veteran of his 
appellate rights with respect to the 
claim.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


